DETAILED ACTION
Election/Restriction
Claims 11-19 were elected without traverse in the May 5, 2022 response.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nathoo (US 4,946,640).  
As to claim 11, Nathoo teaches a method for producing a fiber composite component for a motor vehicle (9:44), comprising: 
providing a fiber composite semifinished part (Fig. 1, item 12), wherein the fiber composite semifinished part has reinforcement fibers (4:40-45) and a matrix material (4:49-57); 
arranging the fiber composite semifinished part (12) between a first membrane (68) and a second membrane (70); 
deforming the fiber composite semifinished part to form a fiber composite molding by pressing the fiber composite semifinished part together with the first membrane and the second membrane via a pressing device (Fig. 1, items 40 and 14); and 
consolidating the fiber composite molding to produce the fiber composite component (inherent or obvious in Figs. 5-6).

As to claim 18, Nathoo provides first and second elastomer membranes (6:9-15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nathoo (US 4,946,640) in view of Fukushima (US 5,318,847).  Nathoo teaches the subject matter of claim 11 above.
As to claims 12-15, Nathoo teaches warming/heating the composite (4:49-55) which would inherently plasticize the matrix material, but is silent to the other aspects of claims 12-15.  
Fukushima teaches that it is known to provide a plain weave fabric (2:54-55) with a polycarbonate thermoplastic matrix (2:40-48).
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate these features from Fukushima into Nathoo because Nathoo teaches/suggests woven preforms (4:40-48) with a stabilizing material capable of retaining the desired contours of the mold (4:50-57), and Fukushima provides a woven composite material containing a matrix that would maintain a shape, within the scope of the Natthoo teaching/suggestion.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nathoo (US 4,946,640) in view of Letterman (US 4,622,091).  Nathoo teaches the subject matter of claim 11 above.
As to claims 16 and 17, Nathoo is silent to a release coating on the membranes and a parting film between the membrane and the part.
Letterman teaches a composite fabrication process performed in a resin content control envelope.  In the region between the tool and the composite, Letterman teaches to provide a release film (41) which can take the form of a sprayed on release agent coating (5:11-21).  In the combination, one would have found it obvious to provide either Leterman’s release film or a release agent coating to the Nathoo membranes.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate these features from Letterman into Nathoo as an obvious improvement or a known technique applicable to Nathoo to provide an expected improvement of release of the composite from the Nathoo membranes.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nathoo (US 4,946,640) in view of Maeda (US 20180104869).  Nathoo teaches the subject matter of claim 11 above.
As to claim 19, Nathoo is silent to the integral injection molding.
Maeda teaches a molded composite body ([0124]) and injection molding integral rib portions on the composite body ([0198]).
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Maeda injection molded ribs into Nathoo as an obvious improvement to provide stiffness and reinforcement to the Nathoo article.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742